 



Exhibit 10 (i)

SOUTHSIDE BANK

SPLIT DOLLAR AGREEMENT

     THIS AGREEMENT is made and entered into this 7th day of September, 2004, by
and between SOUTHSIDE BANK, located in Tyler, Texas (the “Company”), and LEE ROY
GIBSON III (the “Executive”).

INTRODUCTION

     WHEREAS, the Executive has contributed substantially to the success of the
Company; and

     WHEREAS, as a result of these contributions, the Company, as a fringe
benefit, is willing to divide the death proceeds of a life insurance policy on
the Executive’s life with the Executive or his designated beneficiary; and

     WHEREAS, the Company will pay the life insurance premiums from its general
assets; and

     WHEREAS, the Company agrees to provide the aforementioned benefit to the
Executive as a current benefit that will continue beyond the date the
Executive’s service to the Company ends upon the terms and conditions specified
in this Agreement;

     NOW, THEREFORE, in consideration of the mutual agreements contained herein,
the Company and the Executive hereby agree as follows:

ARTICLE 1
Definitions

     Whenever used in this Agreement, the following terms shall have the
meanings specified:



1.1   “Bank’s Interest” means the benefit set forth in Section 3.1.   1.2  
“Base Salary” means the Executive’s total base annual salary as of the date of
this Agreement, exclusive of special payments such as bonuses or commissions,
but including any salary reductions made in accordance with Section 125 or
401(k) of the Code.

 



--------------------------------------------------------------------------------



 



1.3   “Beneficiary” means each designated person, or the estate of the
Executive, entitled to receive any portion of the Net Death Proceeds upon the
death of the Executive.   1.4   “Board” means the Board of Directors of the Bank
as from time to time constituted.   1.5   “Change in Control” shall mean and
shall be deemed to have occurred for purposes of this Agreement if and when:    
  (A) any entity, person or group of persons acting in concert (other than the
current members of the Board of Directors of Southside Bancshares, Inc. (“BHC”)
or any of their descendants) becomes beneficial owner (within the meaning of
Section 13(d) of the Securities and Exchange Act of 1934), directly or
indirectly, of securities of the BHC representing more than fifty percent (50%)
of the combined voting power of the BHC or any successor corporation;       (B)
any entity, person or group of persons acting in concert (other than the Company
or the current members of the Board of Directors of the Bank or any of their
descendants) becomes beneficial owner (within the meaning of Section 13(d) of
the Securities and Exchange Act of 1934), directly or indirectly, of securities
of the Bank representing more than fifty percent (50%) of the combined voting
power of the Bank or any successor;       (C) the effective date of a merger or
consolidation of the BHC or the Bank with one or more other corporations or
banks as a result of which the holders of the outstanding voting stock of the
BHC or the Bank immediately prior to the merger hold less than fifty percent
(50%) of the combined voting power of the surviving or resulting corporation or
bank; or       (D) the effective date of a transfer of all or substantially all
of the property of the BHC or the Bank other than to an entity of which the BHC
or the Bank owns at least eighty percent (80%) of the combined voting power.

     Notwithstanding the above, no Change in Control shall be deemed to occur
for purposes of this Agreement as a result of any transaction or series of
transactions involving only the BHC, the Bank, any affiliate (within the meaning
of Section 3A of the Federal Reserve Act of 1913, as amended), or any of them,
or any of their successors.



1.6   “Code” means the Internal Revenue Code of 1986, as amended.   1.7  
“Disability” means the Executive’s suffering a sickness, accident or injury
which has been determined by the insurance carrier of any individual or group
disability insurance policy provided by the Bank or made available by the Bank
to its employees and covering the Executive, or by the Social Security
Administration, to be a disability rendering the Executive totally and
permanently disabled. Upon

2



--------------------------------------------------------------------------------



 



    the request of the Plan Administrator, the Executive must submit proof to
the Plan Administrator of the insurance carrier’s or Social Security
Administration’s determination.   1.8   “Executive’s Interest” means the benefit
set forth in Section 3.2.   1.9   “Final Year of Employment” means the last
calendar year in which the Executive was actually employed by the Company on a
full-time basis.   1.10   “Insured” means the Executive.   1.11   “Insurer”
means the insurance company issuing the Policy on the life of the Insured.  
1.12   “Net Death Proceeds” means the total death proceeds of the Policy minus
the cash surrender value.   1.13   “Plan Administrator” means the plan
administrator described in Article 13.   1.14   “Policy” means the insurance
policy or policies listed on Schedule A attached hereto or replacement coverage
with similar benefits identified in a supplement to this Agreement.   1.15  
“Termination of Employment” means the Executive ceases to be employed by the
Bank for any reason whatsoever other than by reason of a leave of absence which
is approved by the Bank. For purposes of this Agreement, if there is a dispute
over the employment status of the Executive or the date of the Executive’s
Termination of Employment, the Bank shall have the sole and absolute right to
decide the dispute.   1.16   “Vested Insurance Benefit” means the Bank will
provide the Executive with continued insurance coverage from the date of vesting
until death, subject to the forfeiture provisions detailed in Section 4.2 and
Article 7. Article 4 explains how the Executive achieves vested status.   1.17  
“Year of Service” means each twelve-month period commencing on the Executive’s
initial date of hire by the Bank, during the entirety of which time the
Executive remains an employee of the Bank. For purposes of this Agreement, if
there is a dispute over the number of years of service of the Executive or the
date of the Executive’s initial hire by the Bank, the Bank shall have the sole
and absolute right to decide the dispute.

3



--------------------------------------------------------------------------------



 



ARTICLE 2
Automatic Termination Of Rights



2.1   Automatic Termination of Rights. The Executive’s rights under this
Agreement shall automatically cease to the extent either of the following events
occur: (i) if the Executive’s employment with the Bank is terminated for any
reason (other than death) prior to meeting any of the criteria for a Vested
Insurance Benefit under Section 4.1, or (ii) this Agreement or any of the
Executive’s rights under the Agreement are terminated in accordance with
Section 4.2 or 12.1. If the Executive’s rights under the Agreement are wholly
terminated and the Bank elects to maintain the Policy, the Bank shall be the
direct beneficiary of the entire death proceeds of the Policy. If the
Executive’s rights under the Agreement are partially terminated, the Bank, in
addition to an amount equal to the cash surrender value of the Policy, shall
become the beneficiary of such portion of the Net Death Proceeds as to which the
Executive’s rights have been terminated.

ARTICLE 3
Policy Ownership/Interests



3.1   Bank’s Interest. The Bank shall own the Policy and shall have the right to
exercise all incidents of ownership and, subject to Article 6, the Bank may
terminate the Policy without the consent of the Insured. The Bank shall be the
beneficiary of an amount equal to the cash surrender value of the Policy and any
portion of the Net Death Proceeds of the Policy remaining after the Executive’s
Interest is determined according to Section 3.2.   3.2   Executive’s Interest.
The Executive shall have the right to designate the Beneficiary of an amount of
Net Death Proceeds as specified in Section 3.2.1 or 3.2.2. The Executive shall
also have the right to elect and change settlement options with respect to the
Executive’s Interest by providing written notice to the Bank and the Insurer.



3.2.1   Death Prior to Termination of Employment. If the Executive dies while
employed by the Bank, the Executive’s Beneficiary shall be entitled to a benefit
equal to $700,000, which amount shall be increased annually on the anniversary
date of this Agreement by an inflation adjustment factor of five percent,
provided the total benefit shall be prorated from the first day of the year in
which death occurs through the date of the Executive’s death and shall not
exceed the Net Death Proceeds.   3.2.2   Death After Termination of Employment.
If after termination of employment the Executive has a Vested Insurance Benefit
pursuant to Article 4 at the date of the Executive’s death, the Executive’s
Beneficiary shall be entitled to a benefit equal to two times the Executive’s
Base Salary for the Executive’s Final Year of Employment, provided the total
benefit shall not exceed the Net Death Proceeds. If the Executive has not

4



--------------------------------------------------------------------------------



 



    achieved a Vested Insurance Benefit prior to the Executive’s termination of
employment, the Executive’s Beneficiary will not be entitled to a benefit under
this Section 3.2.2.

ARTICLE 4
Vesting



4.1   Vested Insurance Benefit. The Executive shall have a Vested Insurance
Benefit equal to the amount specified in Section 3.2.2 at the earliest of the
following events:



4.1.1   Remaining in the continuous employ of the Bank until age sixty-five
(65);   4.1.2   Remaining in the continuous employ of the Bank until the
Executive’s age plus Years of Service equals sixty-five (65);   4.1.3  
Termination of Employment due to Disability;   4.1.4   Being employed by the
Bank at the date a Change in Control occurs, followed by a termination of the
Executive’s employment, or   4.1.5   At the discretion of the Board, the
Executive may be deemed to have a Vested Insurance Benefit sooner than provided
in Sections 4.1.1 through 4.1.4 above if there are other circumstances not
addressed in such sections.



4.2   Forfeiture of Benefit. Notwithstanding the provisions of Section 4.1, the
Executive will forfeit his or her Vested Insurance Benefit: (i) if and to the
extent the Executive violates any of the provisions detailed in Article 7;
(ii) in the case of a disabled Executive who vested pursuant to Section 4.1.3,
if such Executive becomes gainfully employed by a financial services provider
other than the Bank; or (iii) the Executive provides written notice to the Bank
voluntarily declining further participation in the split dollar arrangement.

ARTICLE 5
Premiums And Imputed Income



5.1   Premium Payment. The Bank shall pay all premiums due on the Policy.   5.2
  Economic Benefit. The Plan Administrator shall determine the economic benefit
attributable to the Executive based on the life insurance premium factor for the
Executive’s age multiplied by the aggregate death benefit payable to the
Executive’s Beneficiary. The “life insurance premium factor” is the minimum
amount required to be imputed under IRS Reg. § 1.61-22(d)(3)(ii) or any
subsequent applicable authority.

5



--------------------------------------------------------------------------------



 



5.3   Imputed Income. The Bank shall impute the economic benefit to the
Executive on an annual basis, by adding the economic benefit to the Executive’s
W-2, or if applicable, Form 1099. Before and after the Executive’s retirement,
the Bank also shall pay an annual gross-up bonus to the Executive in an amount
sufficient to enable the Executive to pay the federal income tax on both the
economic benefit and on the gross-up bonus.

ARTICLE 6
Comparable Coverage



6.1   Insurance Policies. If the Executive has a Vested Insurance Benefit, the
Bank may provide such benefit through the existing Policy owned by the Bank on
the Executive’s life, or may provide comparable insurance coverage to the
Executive through whatever means the Bank deems appropriate. If the Executive
waives or forfeits his or her right to the Vested Insurance Benefit, the Bank
may choose to cancel the Policy on the Executive, or may continue such coverage
and become the direct beneficiary of the entire death proceeds. Otherwise, the
Bank shall retain in force a Policy as defined in Section 1.14.   6.2   Offer to
Purchase. If the Bank discontinues the Policy while the Executive is employed by
the Bank or when the Executive has a Vested Insurance Benefit that has not been
forfeited, the Bank shall give the Executive at least thirty (30) days to
purchase such Policy. The purchase price shall be the cash surrender value of
the Policy. Such notification shall be in writing.

ARTICLE 7
General Limitations



7.1   Excess Parachute or Golden Parachute Payment. If the payments and benefits
pursuant to this Agreement, either alone or together with other payments and
benefits which the Executive has the right to receive from the Bank, would
constitute an “excess parachute payment” under Section 280G of the Code, or
would be a prohibited golden parachute payment pursuant to 12 C.F.R. §359.2 and
for which the appropriate federal banking agency has not given written consent
to pay pursuant to 12 C.F.R. §359.4, the payments and benefits pursuant to this
Agreement shall be reduced, in the manner determined by the Bank and the
Executive (or the Executive’s representative) in the case of the application of
Section 280G of the Code, by the amount, if any, which is the minimum necessary
to result in (i) no portion of the payments and benefits under this Agreement
being non-deductible to the Bank pursuant to Section 280G of the Code and
subject to the excise tax imposed under Section 4999 of the Code, and (ii) no
adverse consequence to the Bank under or pursuant to such banking regulations.
All benefits payable under this Agreement shall also be subject to limitations
or prohibitions imposed by subsequent changes or amendments to the cited laws
and regulations except to the extent that any benefits payable under this

6



--------------------------------------------------------------------------------



 



    Agreement are grandfathered or otherwise exempt or excluded from the change
or amendment.   7.2   Termination for Cause. Notwithstanding any provision of
this Agreement to the contrary, the Executive shall forfeit any right to a
benefit under this Agreement if the Bank terminates the Executive’s employment
for cause. Termination of the Executive’s employment for “Cause” shall mean
termination because of gross negligence, willful misconduct, breach of fiduciary
duty involving personal profit, willful violation of any law or final
cease-and-desist order or material breach of any provision of the Agreement. For
purposes of this paragraph, no act or failure to act on the Executive’s part
shall be considered “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
action or omission was in the best interest of the Bank.   7.3   Removal.
Notwithstanding any provision of this Agreement to the contrary, the Executive’s
rights under the Agreement shall terminate if the Executive is subject to a
final removal or prohibition order issued by an appropriate federal banking
agency pursuant to Section 8(e) of the Federal Deposit Insurance Act (“FDIA” ).
  7.4   Suicide or Misstatement. No benefits shall be payable if the Executive
commits suicide within two years after the date of this Agreement, or if the
insurance company denies coverage (i) for material misstatements of fact made by
the Executive on any application for life insurance purchased by the Bank, or
(ii) for any other reason; provided, however that the Bank shall evaluate the
reason for the denial, and upon advice of legal counsel and in its sole
discretion, consider judicially challenging any denial.

ARTICLE 8
Beneficiaries



8.1   Beneficiary. The Executive shall have the right, at any time, to designate
a Beneficiary or Beneficiaries of the Executive’s Interest under Section 3.2 of
this Agreement.   8.2   Beneficiary Designation. The Executive’s designation of
a Beneficiary, and the respective interests of the Bank and the Executive in the
Policy, shall be reflected on an endorsement signed by the Bank and the
Executive and filed with the Insurer.

ARTICLE 9
Assignment

     The Executive may assign without consideration all or part of the
Executive’s Interest under this Agreement to any person, entity or trust. In the
event the Executive shall transfer all or part of such Executive’s Interest,
then all or part of the Executive’s

7



--------------------------------------------------------------------------------



 



Interest under this Agreement shall be vested in his or her transferee, subject
to such transferee executing agreements binding them to the provisions of this
Agreement, who shall be substituted as a party hereunder, and the Executive
shall have no further interest under this Agreement.

ARTICLE 10
Insurer

     The Insurer shall be bound only by the terms of and all endorsements to the
Policy. Any payments the Insurer makes or actions it takes in accordance with
the Policy shall fully discharge it from all claims, suits and demands of all
entities or persons. The Insurer shall not be bound by or deemed to have notice
of the provisions of this Agreement. The Insurer shall have the right to rely on
the Plan Administrator’s representations, as approved by the Committee (defined
in Section 13.1), with regard to any definitions, interpretations or Policy
interests as specified under this Agreement.

ARTICLE 11
Claims And Review Procedure



11.1   Claims Procedure. The Executive, the Executive’s assignee, or any other
party who claims a right to an benefits under this Agreement (“claimant”) shall
make a claim for such benefits as follows:



11.1.1   Written Claim. The claimant initiates a claim by submitting to the Plan
Administrator a written claim for the benefits.   11.1.2   Timing of Plan
Administrator Response. The Plan Administrator shall respond to such claimant
within 30 days after receiving the claim. If the Plan Administrator determines
that special circumstances require additional time for processing the claim, the
Plan Administrator can extend the response period by an additional 30 days by
notifying the claimant in writing, prior to the end of the initial 30-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Plan Administrator
expects to render its decision.   11.1.3   Notice of Decision. If the Plan
Administrator denies part or all of the claim, the Plan Administrator shall
notify the claimant in writing of such denial. The Plan Administrator shall
write the notification in a manner calculated to be understood by the claimant.
The notification shall set forth:



(a)   The specific reasons for the denial;   (b)   A reference to the specific
provisions of the Agreement on which the denial is based;

8



--------------------------------------------------------------------------------



 



(c)   A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;   (d)   An
explanation of the applicable review procedures and the time limits applicable
to such procedures; and   (e)   A statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse benefit
determination on review.



11.2   Review Procedure. If the Plan Administrator denies part or all of the
claim, the claimant shall have the opportunity for a full and fair review by the
Plan Administrator of the denial, as follows:



11.2.1   Written Request. To initiate the review, the claimant, within 60 days
after receiving the Plan Administrator’s notice of denial, must file with the
Plan Administrator a written request for review.   11.2.2   Additional
Submissions — Information Access. The claimant shall then have the opportunity
to submit written comments, documents, records and other information relating to
the claim. The Plan Administrator shall also provide the claimant, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the claimant’s claim for benefits.   11.2.3   Considerations on Review. In
considering the review, the Plan Administrator shall take into account all
materials and information the claimant submits relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.   11.2.4   Timing of Plan Administrator’s Response. The
Plan Administrator shall respond in writing to such claimant within 30 days
after receiving the request for review. If the Plan Administrator determines
that special circumstances require additional time for processing the claim, the
Plan Administrator can extend the response period by an additional 30 days by
notifying the claimant in writing, prior to the end of the initial 30-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Plan Administrator
expects to render its decision.   11.2.5   Notice of Decision. The Plan
Administrator shall notify the claimant in writing of its decision on review.
The Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:

9



--------------------------------------------------------------------------------



 



(a)   The specific reasons for the denial;   (b)   A reference to the specific
provisions of the Agreement on which the denial is based;   (c)   A statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and   (d)   A statement of the claimant’s right
to bring a civil action under ERISA Section 502(a).

ARTICLE 12
Amendments And Termination



12.1   Non-Vested Insurance Benefit. Unless the Executive has a Vested Insurance
Benefit pursuant to Section 4.1, the Bank may amend or terminate this Agreement
at any time, or may amend or terminate the Executive’s rights under the
Agreement at any time prior to the Executive’s death, by providing written
notice of such to the Executive.   12.2   Vested Insurance Benefit. If the
Executive has a Vested Insurance Benefit, the Bank may amend or terminate this
Agreement for the Executive only if (i) the Executive agrees to such action, or
(ii) the Bank’s banking regulators issue a written directive to amend or
terminate the Agreement.

ARTICLE 13
Administration



13.1   Plan Administrator Duties. This Agreement shall be administered by the
Bank’s Chief Financial Officer as Plan Administrator, who shall consult as
necessary with the Compensation Committee (the “Committee”) of the Board. The
Committee shall also have the discretion and authority to (i) make, amend,
interpret and enforce all appropriate rules and regulations for the
administration of this Agreement and (ii) decide or resolve any and all
questions including interpretations of this Agreement.



13.2   Agents. In the administration of this Agreement, the Plan Administrator
may employ agents and delegate to them such administrative duties as it sees
fit, (including acting through a duly appointed representative), and may from
time to time consult with counsel who may be counsel to the Bank.   13.3  
Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Agreement and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest under the Agreement.

10



--------------------------------------------------------------------------------



 



13.4   Indemnity of Plan Administrator. The Bank shall indemnify and hold
harmless the Committee and the Plan Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator, the Committee, or any of its members.   13.5  
Information. To enable the Plan Administrator to perform its functions, the Bank
shall supply full and timely information to the Plan Administrator on all
matters relating to the Base Salary of the Executive, the date and circumstances
of the retirement, Disability, death or Termination of Employment of the
Executive, and such other pertinent information as the Plan Administrator may
reasonably require.

ARTICLE 14
Miscellaneous



14.1   Binding Effect. This Agreement shall bind and inure to the benefit of the
Bank and its successors and assigns; the Executive and his heirs, executors,
administrators and assigns; and any Beneficiary.   14.2   No Guarantee of
Employment. This Agreement is not an employment policy or contract. It does not
give the Executive the right to remain an Employee of the Bank, nor does it
interfere with the Bank’s right to discharge the Executive. It also does not
require the Executive to remain an Employee nor interfere with the Executive’s
right to terminate employment at any time.   14.3   Applicable Law. This
Agreement and all rights hereunder shall be governed by and construed according
to the laws of the State of Texas, except to the extent preempted by the laws of
the United States of America.   14.4   Reorganization. The Bank shall not merge
or consolidate into or with another company, or reorganize, or sell
substantially all of its assets to another company, firm or person unless such
succeeding or continuing company, firm or person agrees to assume and discharge
the obligations of the Bank under this Agreement. Upon the occurrence of such
event, the term “Bank” as used in this Agreement shall be deemed to refer to the
successor or survivor company.   14.5   Notice. Any notice or filing required or
permitted to be given to the Plan Administrator under this Agreement shall be
sufficient if in writing and hand-delivered, or sent by registered or certified
mail, to the address below:

     

  Split-Dollar Plan Administrator

  Southside Bank

  PO Box 1079
Tyler, Texas 75710-1079

11



--------------------------------------------------------------------------------



 



     

  1201 S. Beckham Avenue

  Tyler, TX 75701-3320



    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark or the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to the Executive under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by mail, to the last known address of the
Executive.   14.6   Entire Agreement. This Agreement constitutes the entire
agreement between the Bank and the Executive as to the subject matter hereof. No
rights are granted to the Executive under this Agreement other than those
specifically set forth herein.

     IN WITNESS WHEREOF, the Bank and the Executive execute this Agreement as of
the date indicated above.

              SOUTHSIDE BANK
 
       

  By:    

      /s/ SAM DAWSON

--------------------------------------------------------------------------------


  Title:    

      PRESIDENT

--------------------------------------------------------------------------------

 
            /s/ LEE R. GIBSON III

--------------------------------------------------------------------------------

    LEE ROY GIBSON III, EXECUTIVE

12



--------------------------------------------------------------------------------



 



SCHEDULE A

          Insurance Company

--------------------------------------------------------------------------------

  Policy Number

--------------------------------------------------------------------------------

CNA — Valley Forge
  VIDA005015  
CNA — Valley Forge
    22014401    
MANULIFE FINANCIAL
    53625208  

13